DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an absorbent article having an acquisition layer that comprises at least two discrete stripes that lie within the same plane, classified in A61F 2013/53765.
II. Claims 18-20, drawn to a method of continuously making absorbent articles on a converting line comprising providing continuous streams of various material layers of the absorbent article and cutting and joining discrete pieces of acquisition material, classified in A61F 13/15585.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the absorbent article can be made without continuously feeding various material layers in a machine direction.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The groups of inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney David Weirich on 7 October 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 & 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Girolamo et al. (US 2012/0143161).
Re Claim 1, Di Girolamo discloses absorbent article for personal hygiene comprising a wearer-facing side (body surface 20A), a garment-facing side (outer surface 20B), and a longitudinal axis, wherein the absorbent article has a length measured along the longitudinal axis, the absorbent article comprising: 
a liquid permeable topsheet (24) on the wearer-facing side; 
a liquid impermeable backsheet (26) on the garment-facing side; 
an absorbent core (28) between the topsheet and the backsheet; and 
an acquisition layer (absorbent layer/resilient member 30, broadly interpreted as an acquisition layer because it is not the layer that carries the majority of the absorbency of the article) between the topsheet and the absorbent core; 
wherein the acquisition layer comprises at least two discrete pieces ([0061], where the resilient member 30 comprises two stripes) of an acquisition material that lie within the same plane (see Fig. 2).
Re Claim 2, Di Girolamo also discloses that wherein the pieces are longitudinally-orientated stripes of the acquisition material ([0061] and [0062]).
Re Claim 11, Di Girolamo also discloses an additional acquisition layer (acquisition component 40) between the topsheet and the absorbent core.
Re Claim 12, Di Girolamo discloses that the additional acquisition layer (40) is positioned between the acquisition layer (30) comprising the pieces of acquisition material and the absorbent core (28), and wherein the additional acquisition layer is a single piece (see Fig. 2) of an additional acquisition material and the pieces of the acquisition layer are disposed on the 
Re Claim 13, Di Girolamo also discloses that the acquisition material is free of superabsorbent particles ([0067] & [0086]).
Re Claim 14, Di Girolamo also discloses that the absorbent core comprises channels ([0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Di Girolamo.
Re Claim 3, Di Girolamo discloses the invention of claim 2 but does not explicitly disclose that the absorbent article comprises at least three discrete longitudinally-orientated stripes of the acquisition material.
Re Claim 9, Di Girolamo does not explicitly disclose that at least one piece of the acquisition material has a length as measured in the longitudinal direction that is at least 25% of the length of the absorbent article.  Instead, Di Girolamo discloses that the acquisition material absorbent core ([0062] discloses 20-80% of the core length) and further discloses that it has an absolute length of 300mm ([0061]).  One skilled in the art would readily recognize that for an average-size person, 300mm would easily extend the full length of the crotch region, and would also be at least 25% of the length of an average pant-like disposable absorbent article.
Re Claim 10, Di Girolamo also discloses that wherein the absorbent core comprises a core wrap ([0088] “tissue wraps”) enclosing an absorbent material, but does not explicitly teach that the acquisition layer has a surface area which ranges from 10% to 95% of a surface area of the core wrap.  However, since Di Girolamo discloses that the absorbent core may be all absorbent polymers ([0069]-[0070]), then the core wrap would define the size of the absorbent core because the absorbent polymers need to be completely enveloped by the core wrap so they don’t disperse unevenly across the entire space between the topsheet and the backsheet.  Di Girolamo also discloses that the acquisition layer (30) is 20-80% of the length of the core ([0062]) and 5-45% of the narrow crotch width ([0063]), thus guiding one skilled in the art to arrive at an relative surface area for the acquisition layer that likely falls within the claimed range.
Re Claim 15, Di Girolamo teaches the article of claim 1 but does not explicitly disclose a package comprising a plurality of these absorbent articles.  However, it is easy to find in the marketplace where multiples of the same article are packaged together from sale.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Di Girolamo in view of Hakansson et al. (US 2011/0178491).
Re Claim 4, Di Girolamo teaches the invention of claim 1 but does not disclose that the acquisition material (resilient member 30) comprises a carded nonwoven.  Hakansson discloses an absorbent article having an acquisition layer (liquid transfer layer 105) that provides good resilience, like the resilient member of Di Girolamo, and can be made of a carded nonwoven ([0101]).  It would have been obvious to one skilled in the art at the time of filing to modify Di .
Claim 5-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Di Girolamo in view of Kim et al. (US 6,635,040).
Re Claim 5, Di Girolamo disclose the invention of claim 1, but does not explicitly disclose that at least one portion of the topsheet resides in a gap between the at least two pieces of the acquisition material to an underlying layer, thereby forming at least one recess at the wearer-facing side of the absorbent article.  Kim discloses an absorbent article where the acquisition layer (13) has openings through which the topsheet (cover 2) extends into embossments (11) in the absorbent core (4), thereby forming recesses at locations where the acquisition layer is not present.  It would have been obvious to one skilled in the art at the time of filing to modify Di Girolamo with Kim to provide temporary holding basin(s) to better accommodate a gush of fluid that is discharged onto the article.
Re Claim 6, Di Girolamo and Kim combine to teach the limitation of claim 5 but they do not disclose that the at least one portion of the topsheet that resides in the gap between the two pieces of acquisition material is attached to the underlaying layer through the gap.  Kim shows that the topsheet is completely within the embossment of the absorbent core and that various portions of the absorbent article are bonded with adjacent layers (e.g., the acquisition layer is bonded to the topsheet and the topsheet is bonded to the backsheet).  A person of ordinary skill has good reason to pursue the known options (directly attach the topsheet to the underlying absorbent core or do not attach these layers within the gap) within his or her technical grasp.  If this leads to the anticipated success (the topsheet stays within the embossment to provide a recessed wearer-facing surface), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).

Re Claim 16, Di Girolamo discloses an absorbent article for personal hygiene having a wearer-facing side (20A), a garment-facing side (20B), and a longitudinal axis, wherein the absorbent article has a length measured along the longitudinal axis, the absorbent article comprising: 
a liquid permeable topsheet (24) on the wearer-facing side; 
a liquid impermeable backsheet (26) on the garment-facing side; 
an absorbent core (28) between the topsheet and the backsheet; and 
an acquisition layer (30) between the topsheet and the absorbent core (Fig. 2); 
wherein the acquisition layer comprises at least two discrete longitudinally-orientated stripes of an acquisition material ([0061]), wherein the two discrete longitudinally-orientated stripes have a gap (50) between them.
Di Girolamo does not disclose that at least a portion of the topsheet resides in the gap between the two stripes of the acquisition material, thereby forming at least one recess at the wearer-facing side of the absorbent article.  Kim discloses an absorbent article where the acquisition layer (13) has openings through which the topsheet (cover 2) extends into embossments (11) in the absorbent core (4), thereby forming recesses at locations where the acquisition layer is not present.  It would have been obvious to one skilled in the art at the time of filing to modify Di Girolamo with Kim to provide temporary holding basin(s) to better accommodate a gush of fluid that is discharged onto the article.
Re Claim 17, Di Girolamo also suggests that outermost longitudinal side edges of outermost stripes are straight, but does not teach that at least some of inner longitudinal side edges of at least some of the stripes are not straight.  Kim discloses an absorbent article where .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 8, there is nothing in Di Girolamo that discloses one of the stripes would have a basis weight that is a multiple of a basis weight of at least another stripe.  No prior art is found to teach or suggest such subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        21 October 2021